Citation Nr: 1759804	
Decision Date: 12/21/17    Archive Date: 12/28/17

DOCKET NO.  12-36 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent from February 24, 2010, to March 22, 2015, and a rating in excess of 30 percent thereafter, for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial compensable rating, since January 12, 2010, for erectile dysfunction.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Navy from October 1968 to October 1972. He served in the Republic of Vietnam.

This matter came before the Board of Veterans' Appeals (Board) on appeal from January 2011, April 2011, and March 2013 decisions of the St. Louis, Missouri, Regional Office (RO). In January 2013, the Veteran was afforded a hearing before a Decision Review Officer (DRO) and in November 2015, the Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge. He previously had a DRO hearing, in August 1997, on the issue of service connection for bilateral hearing loss. Transcripts for all three hearings are in the record. In November 2016, the Board remanded the appeal to the RO for additional action. In a September 2017 decision, the RO increased the Veteran's PTSD rating.

The issues of service connection for hypertension and bilateral hearing loss and the  raised issue of entitlement to a total rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). See Rice v. Shinseki, 22 Vet.App. 447 (2009)((holding that a claim for a total rating based on unemployability due to service-connected disability (TDIU), either expressly raised by the Veteran or 


reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating)).
FINDINGS OF FACT

1.  The Veteran's PTSD caused suicidal and homicidal ideation; flashbacks; nightmares; anxiety; depression; paranoid ideation; constricted affect; sleep disturbances and insomnia; fighting and punching in his sleep preventing he and his spouse from sleeping together; avoidance of crowds and close relationships; irritability and angry outbursts; survivor guilt; detachment from self and world; frequent job changes with intermittent periods of unemployment; exaggerated startle response; hypervigilance; crying spells; panic attacks; concentration difficulties; disinterest in spending time with people; decreased interest in activities he previously enjoyed; feelings of detachment or estrangement from others; reckless or self-destructive behavior; suspiciousness; negative alterations in mood or cognition; required him to take a minimum dose of daily Prozac; and he required his spouse's assistance to maintain the minimum standards of hygiene.

2.  The Veteran does not have deformity of the penis.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, since February 24, 2010, for PTSD have been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.130, Diagnostic Code 9411 (2017).  

2.  The criteria for an initial compensable rating, since January 12, 2010, for erectile dysfunction have not been met. 38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.7, 4.14, 4.20, 4.31, 38 C.F.R. § 4.115b, Diagnostic Code 7522; M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

Where, as here, with the appeal for an initial compensable rating following the grant of service connection, the service connection claim is substantiated. No additional VCAA notice is required with respect to the downstream issue of the initial rating assigned to the now service-connected disability. See Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective dates); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice upon receipt of a notice of disagreement). In addition, VA obtained all identified evidence and there is no indication that there is additional relevant evidence that is still outstanding.  

II.  Analyses

Disability evaluations are determined by comparing the Veteran's current symptomatology with the criteria set forth in the Schedule For Rating Disabilities. 38 U.S.C. § 1155 (2012); 38 C.F.R. Part 4 (2017). Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower evaluation will be assigned. 38 C.F.R. § 4.7.  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided. Separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of or overlapping with the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  



A.  PTSD

A 10 percent evaluation is warranted for PTSD where there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and the ability to perform occupational tasks only during periods of significant stress, or where symptoms are controlled by continuous medication. A 30 percent evaluation is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation requires occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood due to symptoms such as suicidal ideation, obsessional rituals which interfere with routine activities, intermittently illogical, obscure, or irrelevant speech, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively, impaired impulse control (such as unprovoked irritability with periods of violence), spatial disorientation, neglect of personal appearance and hygiene, difficulty in adapting to stressful circumstances (including work or a work-like setting), and an inability to establish and maintain effective relationships.  

A 100 percent evaluation requires total occupational and social impairment due to symptoms such as gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting himself or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, and memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2017).  

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating. In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The Veteran has a non-service-connected psychiatric disorder, in addition to his service-connected PTSD. No competent medical professional has separated the effects of the non-service-connected disorder from those associated with the service-connected disorder. Therefore, all of the Veteran's psychiatric symptoms will be attributed to his service-connected PTSD. See Mittleider v. West, 11 Vet. App. 181 (1998) citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (holding that when claimant has both service-connected and non-service-connected disabilities, Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability).  

Where, as here, the issue involves the assignment of an initial rating for a disability following the initial award of service connection for that disability, the entire history of the disability must be considered. See Fenderson v. West, 12 Vet. App. 119 (1999).

An April 2001 VA treatment record indicates that the Veteran had daily suicidal ideation, had flashbacks and nightmares, was anxious, and had a constricted affect. He was diagnosed with PTSD and depression. A September 2001 VA treatment record indicates that the Veteran had difficulty sleeping, nightmares 2 to 3 times per week, frequent suicidal ideation, dysthymic mood, generalized paranoid ideation, no hallucinations, and no homicidal ideation.

A July 2009 VA treatment record states that the Veteran was hospitalized in 2007 for suicidal ideation and that he had been taking Prozac since 1996 for depression symptoms.

VA treatment records dated between July 2009 and May 2017 indicate symptoms of suicidal ideation; depression; anxiousness; a good relationship with his wife, children, and stepchildren; difficulty sleeping and insomnia; nightmares; exaggerated startle response; hypervigilance; avoidance behaviors; flashbacks; recurrent intrusive thoughts about in-service experiences; avoidance of crowds and close relationships; irritability; survivor guilt; and detachment from self and world. He had no delusions or hallucinations. He changed jobs multiple times and had intermittent periods of unemployment. He had diagnoses of recurrent major depression, anxiety disorder not otherwise specified, adjustment disorder with anxiety, insomnia, and PTSD.

In December 2010, the Veteran was afforded a VA PTSD examination. He reported sleep disturbances, nightmares, flashbacks, and that he avoided most people. He had a good relationship with his spouse, children, grandchildren, and siblings. He helped with household chores and shopping, attended a pool league once per week, ate out about one time per month with his spouse, and occasionally went fishing with his spouse. On examination, he had appropriate mood and affect, logical and coherent organization of thought, was cooperative and agreeable, and had no delusions, hallucinations, suicidal ideation, or homicidal ideation. He was diagnosed with PTSD.

At his January 2013 DRO hearing, the Veteran testified that his PTSD symptoms were affecting his relationship with his spouse. He stated that she slept in another room because he sometimes hit her in his sleep and that they rarely interacted during the day. He reported sleeping 3 to 5 hours per night due to nightmares about in-service experiences, that he would have flashbacks during the day, that he felt depressed, and that he had weekly crying spells and panic attacks. He stated that his relationship with his family had deteriorated and that he did not want to see people. He reported bathing and changing clothes only about once every 3 to 4 days.

In April 2013, the Veteran was afforded another VA examination. He reported that his marriage was stable and that he had a good relationship with his children and siblings. He stated that he did not see his siblings as often as he previously had as he "just want[ed] to stay away from people." He had sleep difficulty, flashbacks, avoidance, increased arousal, hypervigilance, exaggerated startle response, decreased interest in activities he previously enjoyed, feelings of detachment or estrangement from others, restricted range of affect, and anxiety. He had no suicidal or homicidal ideation.

At his November 2015 Board hearing, the Veteran testified that he had not had a good night's sleep since leaving service. He reported having flashbacks, nightmares, needing to sit with his back to the wall in public, that he always kept his doors and windows locked, that he had monthly crying spells, that he avoided activities he previously enjoyed because he did not want to be around other people, and that he had no desire to see people he previously enjoyed spending time with. He testified that his spouse needed to remind him to change his clothes every day and to take a bath at least a couple of times each week. He said that he would go as long as two weeks without bathing if she would let him because he did not care enough to keep himself clean. He reported taking Prozac daily for his symptoms. He said they had previously tried to lower the dose of his medication but "I though[t] the whole world was coming down on me," so he and his physician agreed to never lower the dose.

In September 2017, he was afforded a VA examination. He reported a good relationship with his spouse, children, and brother, and stated that he had weekly contact with most of his children, contact every 3 months with his oldest child, and contact monthly with his brother. His sister, with whom he had been very close, and his brother-in-law were killed in 2015 by his nephew. He reported suicidal ideation and homicidal ideation toward his nephew. He reported nightmares about in-service events occurring about two times per week, sleep difficulties, concentration difficulties, anger management problems, hypervigilance, and an exaggerated startle 

response. He stated that he and his spouse had not slept together for 3 or 4 years due to his fighting in his sleep. The Veteran reported playing pool twice per week and that his spouse, children, and grandchildren provided an adequate level of support to him. The examiner indicated that the Veteran had flashbacks, nightmares, avoidance, negative alterations in mood or cognition, a persistent negative emotional state, markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts, reckless or self-destructive behavior, hypervigilance, an exaggerated startle response, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood. He was diagnosed with PTSD.

The Veteran's PTSD caused suicidal and homicidal ideation; flashbacks; nightmares; anxiety; depression; paranoid ideation; constricted affect; sleep disturbances and insomnia; fighting and punching in his sleep preventing he and his spouse from sleeping together; avoidance of crowds and close relationships; irritability and angry outbursts; survivor guilt; detachment from self and world; frequent job changes with intermittent periods of unemployment; exaggerated startle response; hypervigilance; crying spells; panic attacks; concentration difficulties; disinterest in spending time with people; decreased interest in activities he previously enjoyed; feelings of detachment or estrangement from others; reckless or self-destructive behavior; suspiciousness; negative alterations in mood or cognition; required him to take a minimum dose of daily Prozac; and he required his spouse's assistance to maintain the minimum standards of hygiene. 

Given these facts, the Board finds that a 70 percent rating most closely approximates the Veteran's symptoms during the entire period on appeal. 38 C.F.R. § 4.7. A 100 percent rating is not warranted as the Veteran was not totally socially and occupationally impaired. He maintained a good relationship with his spouse, children, grandchildren, and brother, played pool weekly, occasionally went out to eat or fishing with his spouse, and worked intermittently.




B.  Erectile Dysfunction

Erectile dysfunction is not listed in the Rating Schedule. When an unlisted condition is encountered, it will be permissible to rate under a closely related disease or injury in which not only the function affected, but the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017). Erectile dysfunction is evaluated under diagnostic code 7522, which provides that deformity of the penis with loss of erectile power is entitled to a 20 percent rating. 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2017). 

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met. 38 C.F.R. § 4.31. VBA has indicated that a compensable rating under diagnostic code 7522 is not warranted in the absence of deformity, and instructs that such deformity be "evident." See M21-1, Part III.iv.4.I.2.a (Deformity of the Penis With Loss of Erectile Power).

Additionally, a note to the rating criteria indicates that special monthly compensation (SMC) should be considered for loss of use of a creative organ. The Veteran is in receipt of SMC and, therefore, no further discussion of that issue is necessary.

The report of an August 2010 VA examination stated a diagnosis of erectile dysfunction. There were no genital abnormalities on examination. At his January 2013 DRO hearing, the Veteran testified that he had no penile deformity in shape but there was difference in appearance. At his November 2015 Board hearing, the Veteran testified that he continued to have erectile dysfunction.

In September 2017, the Veteran was afforded a VA male reproductive system examination. The examiner stated diagnoses of erectile dysfunction and loss of the use of a creative organ. On examination, his penis, testes, epididymis, and prostate were all normal. The examiner stated that there was no evidence that the Veteran had any deformity of the penis.

During the period on appeal, the Veteran had erectile dysfunction but did not have deformity of the penis. Given these facts, the Board finds that the current noncompensable rating adequately reflects the Veteran's functional impairment during the relevant period. 38 C.F.R. § 4.7. A 20 percent rating is not warranted as the Veteran did not have deformity of the penis.


ORDER

A 70 percent rating for PTSD since February 24, 2010, is granted.

An initial compensable rating since January 12, 2010, for erectile dysfunction is denied.


REMAND

The Board has determined that additional development is necessary. Therefore, the appeal is REMANDED, as indicated below.

1.  Reasons for the Remand:  Remand of the issues of service connection for bilateral hearing loss and for hypertension is necessary to obtain new VA medical opinions as the prior opinions are inadequate. Entitlement to a TDIU has been raised by the record. See Rice v. Shinseki, 22 Vet. App. 447 (2009). 

2.  Return the file to the VA examiner who conducted the August 2010 hypertension examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA hypertension examination to obtain an opinion as to the nature and etiology of his disorder. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided.

The examiner should address the following:

a.  whether the Veteran's hypertension was caused by any in-service injury, disease, disorder, or event, or in any way, originated during service.

b.  whether the Veteran's hypertension manifested to a compensable degree within one year of service separation.

c.  whether the Veteran's hypertension was caused by any service-connected disorder.

d.  whether the Veteran's hypertension was aggravated by any service-connected disorder.

Service connection is in effect for PTSD, type II diabetes mellitus, tinnitus, and erectile dysfunction.





The examiner's attention is drawn to the following:

*January 2002 VA treatment record stating a diagnosis of hypertension. VBMS Entry 4/21/2010, p. 9.

*August 2010 VA examination stating that the Veteran had essential hypertension.

*January 2013 DRO hearing testimony.

*November 2015 Board hearing testimony where the Veteran stated that he was first diagnosed with hypertension in approximately 1989 and where the Veteran indicated that his blood pressure will sometimes increase when he is having an increase in PTSD symptoms. 

3.  Return the file to the VA examiner who conducted the August 2010 VA audiological examination. If the examiner is not available, have the file reviewed by a similarly-qualified examiner. If necessary to respond to the inquiries below, schedule the Veteran for a VA audiological examination to obtain an opinion as to the nature and etiology of his bilateral hearing loss. All indicated tests and studies should be accomplished and the findings reported in detail. 

All relevant medical records must be made available to the examiner for review of pertinent documents. The examination report should specifically state that such a review was conducted. The examiner must provide a comprehensive explanation for all opinions provided. THE EXAMINER IS ADVISED THAT VA HAS FOUND IN-SERVICE NOISE EXPOSURE IN GRANTING SERVICE CONNECTION FOR TINNITUS AND THAT A LACK OF TREATMENT RECORDS INDICATING HEARING LOSS IS AN INSUFFICIENT RATIONALE FOR A NEGATIVE OPINION.

The examiner should address the following:

a.  whether bilateral hearing loss was caused by any in-service injury, disease, disorder, or event, or in any way originated during service.

b.  whether bilateral hearing loss manifested to a compensable degree within one year of service separation.

The examiner's attention is drawn to the following:

*DD214 indicating that the Veteran's in-service specialty involved excavation.

*October 1972 physical examination for service separation stating that the Veteran had 15/15 on a whisper test bilaterally.

*April 1997 VA examination where the Veteran was diagnosed with sensorineural hearing loss and a tympanic membrane perforation.

*May 1997 private treatment records indicating hearing loss.

*August 1997 DRO hearing where the Veteran testified that he recalled having hearing difficulty in service due to the heavy excavating machinery that he operated. He reported that no hearing protection was supplied and none was used. He stated after service he was in sales and did not have occupational noise exposure.

*June 2010 VA treatment record indicating prolonged bilateral hearing loss, a retracted right tympanic membrane, a left tympanic membrane tube, and diagnoses of right ear mixed hearing loss and left ear sensorineural hearing loss. VBMS Entry 7/7/2010, p. 4.

*July and September 2010 VA treatment records indicating hearing difficulty. VBMS Entry 11/18/2010, p. 17-21.

*August 2010 VA examination indicating in-service noise exposure due to time as a heavy equipment operator in a construction battalion and due to mortar fire.

*January 2013 DRO hearing where the Veteran testified that he was a heavy equipment operator in service and had no post-service jobs that exposed him to loud noise.

*February 2013 VA examination report indicating diagnoses of right ear mixed hearing loss and left ear sensorineural hearing loss.

*January 2014 VA treatment record indicating right ear surgery. VBMS Entry 1/17/2017, p. 38-39.

*November 2015 Board hearing where the Veteran testified that he was a heavy equipment operator in Vietnam, was not supplied hearing protection, that he had to perform mechanical work and routine maintenance on equipment, that he had no post-service noise exposure other than weapons training for a job where he wore hearing protection, and that he noticed hearing difficult within a couple of years of service separation.

4.  Complete all necessary development for adjudication of entitlement to a TDIU, including obtaining information as to when the Veteran was employed and obtaining relevant information from his employers.

5.  Readjudicate the issues on appeal, including the issue of entitlement to a TDIU. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims 


that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


